The Chief Justice
delivered the opinion of the court.
This is a controversy for land, and turns exclusively upon the merits of the appellant’s claim, which is founded Upon an entry in the name of William Ellis, calling to begin “on John Gore’s south énd, and running southwardly for quantity.” Gore’s entry calls for one in the name of the hon. David Jamison; and that calls for another entry in the samé name. Upon the trüe construction of this latter entry the point in controversy essertially depends. To understand this, it may be proper to remark, that there had been three entries made in the name of Thomas Jamison, when the following entries were made, to wit: “The lion. David Jamison enters 1000 acres, &c. beginning at Thomas Jamison’s second entry, and on the east, end, to run east-wardiy for quantity.” Also “1000 acres, beginning at the said Jamison’s first entry at the east end, and running east-wardly for quantity.” Whether the call in this entry “beginning at the said Jamison’s first entry,” should be construed to refer to Thomas Jamison’s entry, or to David Jamison’s, is the point involved in this case? If it be construed to refer to the latter, the appellant’s entry will then cover a part of the land in contest; but if construed to refer to the former, no part of the land, will be covered by it. That the call in question ought to be construed to refer to the first entry of Thomas Jamison, there can be no doubt. His name was last expressed, and the term “said” being a reía-*418five word must, in strict grammatical propriety, be under-' s*00d to relate to the next antecedent. Besides the expressions “first entry,” which are used in the call to designate the entry to be adjoined, necessarily implies, as well in s,r'ci propriety of speech, as in the common acceptation of the words, that there were more than one in the same name, To apply the expression, therefore, to David Jamison’s en-' {ry as j)e [)aj iJut one entry which couldbe adjoined, would he‘absurd and contrary to the general use of such language; whereas, if the expression be applied to Thomas Jamison’s entry, as he had three preceding entries, it would be used with strict propriety, and would be giving to it a discriminating effect.
Wickliffe for appellan*.
s’irction0011 should be g--ven to a» entry as to word have an operative ef-ieet.
The decree of the inferior court, dismissing the complainant’s bill, is correct, and must be affirmed with costs.